UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number0-1684 GYRODYNE COMPANY OF AMERICA, INC. (Exact name of registrant as specified in its charter) NEW YORK 11-1688021 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 FLOWERFIELD, SUITE 24, ST. JAMES, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(631) 584-5400 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of each exchange on which registered Shares of beneficial interests, par value $1.00, classified as Common Stock NASDAQ Small Cap Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1) has filed all the reports required to be filed by Section 13 or Section 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated fileroAccelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The aggregate market value of voting common stock held by non-affiliates of the registrant on June 30, 2010 was $27,070,120. The aggregate market value was computed by reference to the closing price on such date of the common stock as reported on the NASDAQ Stock Market. Shares of common stock held by each executive officer and director and by each person who to the registrant’s knowledge owns 5% or more of the outstanding voting stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. On March 26, 2011, 1,290,039 shares of the Registrant's common stock, par value $1 per share, were outstanding. DOCUMENTS INCORPORATED BY REFERENCE None TABLE OF CONTENTS TO FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2010 ITEM # PAGE PART I 1. Business. 3 2. Properties. 10 3. Legal Proceedings. 12 4. [Removed and Reserved]. 13 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 13 6. 7. Selected Financial Data. Management's Discussion and Analysis of Financial Condition and Results of Operation. 14 15 8. Financial Statements and Supplementary Data. 23 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 24 9A. Controls and Procedures. 24 9B. Other Information. 25 PART III Directors, Executive Officers and Corporate Governance. 25 Executive Compensation. 28 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 32 Certain Relationships and Related Transactions, and Director Independence. 33 Principal Accountant Fees and Services. 34 PART IV Exhibits and Financial Statement Schedules. 34 Signatures 37 Exhibit Index 38 2 PART I Introduction: When we use the terms “Gyrodyne”, the “Company”, “we”, “us” and “our”, we mean Gyrodyne Company of America, Inc. and all entities owned by us including non–consolidated entities, except where it is clear that the term means only the parent company.References herein to our Annual Report are to our Annual Report on Form 10-K for the fiscal year ended December 31, 2010. All references to 2010 and 2009 refer to our fiscal years ended or the dates, as the context requires, December 31, 2010 and December 31, 2009, respectively. Cautionary Statements Concerning Forward –Looking Statements The statements made in this Form 10-K that are not historical facts contain “forward-looking information” within the meaning of the Private Securities Litigation Reform Act of 1995, and Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, both as amended, which can be identified by the use of forward-looking terminology such as “may,” “will,” “anticipates,” “expects,” “projects,” “estimates,” “believes,” “seeks,” “could,” “should,” or “continue,” the negative thereof, and other variations or comparable terminology.Important factors, including certain risks and uncertainties, with respect to such forward-looking statements that could cause actual results to differ materially from those reflected in such forward-looking statements include, but are not limited to, the effect of economic and business conditions, including risks inherent in the real estate markets of Suffolk and Westchester Counties in New York, Palm Beach County in Florida and Fairfax County in Virginia, the ability to obtain additional capital in order to maintain and or develop the existing real estate, uncertainties associated with the Company’s litigation against the State of New York for just compensation for the Flowerfield property taken by eminent domain, and other risks detailed from time to time in the Company’s SEC reports. These and other matters the Company discusses in this Report, or in the documents it incorporates by reference into this Report, may cause actual results to differ from those the Company describes. The Company assumes no obligation to update or revise any forward-looking information, whether as a result of new information, future events or otherwise. Item 1. Business Description of the Company's Business: Gyrodyne Company of America, Inc. is a self-managed and self-administered real estate investment trust (“REIT”) formed under the laws of the State of New York.The Company operates primarily in one segment.The Company’s primary business is the investment in and the acquisition, ownership and management of a geographically diverse portfolio of medical office and industrial properties and development of industrial and residential properties.Substantially all of the Company’s properties are subject to net leases in which the tenant must reimburse Gyrodyne for a portion, or all, or substantially all, of the costs and/ or cost increases for utilities, insurance, repairs and maintenance, and real estate taxes.However, certain leases provide that the Company is responsible for certain operating expenses. As of December 31, 2010, the Company has 100% ownership in three medical office parks comprising approximately 130,000 rentable square feet and a multitenant industrial park comprising 127,062 rentable square feet.In addition, the Company has approximately 68 acres of property in St. James, New York and an approximate 10% limited partnership interest in a limited partnership which owns an undeveloped Florida property, “the Grove”. The Company believes it has qualified, and expects to continue to qualify, as a REIT under Section 856(c)(1) of the Internal Revenue Code of 1986, as amended (the “Code”).Accordingly, the Company generally will not be subject to federal and state income tax, provided that we distribute at least 90% of our REIT taxable income, as defined under the code, in the form of a dividend to our shareholders each year and comply with various other requirements.As a result of the REIT Modernization Act of 1999, the Company is permitted to participate in certain activities without jeopardizing its REIT status which would have previously been precluded, provided the Company conducts these activitiesthrough an entitythat elects to be treated as a taxable REIT subsidiary (“TRS”) under the Code.The Company has one taxable REIT subsidiary which will be subject to federal and state income tax on the income from these activities. Competition among industrial and medical office rental properties on Long Island, Cortlandt Manor, New York and Fairfax Virginia is intense.Furthermore, the Company also competes in the development of industrial and residential property where the competition is equally intense. There are numerous commercial property owners that compete with the Company in attracting tenants, many of which are substantially larger than the Company. 3 History/Business Development: Gyrodyne Company of America, Inc. (the “Company”) was organized in 1946 as a corporation under the laws of the State of New York.The Company's headquarters are located at 1 Flowerfield, Suite 24, St. James, New York 11780.The Company’s main phone number is (631) 584-5400.The Company maintains a website at www.gyrodyne.com. The Company was, from its inception and for the next 25 years, engaged in design, testing, development, and production of coaxial helicopters primarily for the U.S. Navy.Following a sharp reduction in the Company’s helicopter manufacturing business and its elimination by 1975, the Company began converting its vacant manufacturing facilities and established its rental property operation.The Company has since concentrated its efforts on the management and development of real estate.Following the Company’s conversion to a REIT, which the Company completed in 2007, effective May 1, 2006, and so long as Gyrodyne qualifies for REIT tax status, the Company generally will not be subject to New York State and federal corporate income taxes on income and gain generated after May 1, 2006, the effective date of the Company’s REIT election, from investments in real estate, thereby reducing the Company’s corporate-level taxes and substantially eliminating the double taxation on income and gain that usually results in the case of distributions as a C corporation. Neither the Company nor any of its subsidiaries have ever been in any bankruptcy, receivership or similar proceeding. Current International Political Uncertainty The current increase in economic uncertainty stemming from the political unrest in the Middle East is affecting our business.Theuncertainty has resulted in higher commodity prices which directly result in higher oil, gas and other utility costs, all of which represent a material portion of our overall property operating expenses.Consequently, our Funds from Operations (See MD&A for definition)and margins could be adversely affected, if we are unable to pass the increases on to our tenants. Global Credit and Financial Crisis The continued concerns about the impact of a widespread and long-term global credit and financial crisis have contributed to market volatility and diminishing expectations for the real estate industry, including the potential depression in our common stock price.The continued progression of our condemnation lawsuit has also added volatility to our common stock price.As a result, our business continues to be impacted including (1) difficulty obtaining financing to renovate or expand our current real estate holdings, (2) difficulty in consummating property acquisitions, (3) increased challenges in re-leasing space, and (4) potential risks stemming from late rental receipts, tenant defaults, or bankruptcies. Health Care Legislation:The Health Care Legislation has affected medical office real estate due to the direct impact on its tenant base.While the total impact is not immediate due to the multi-year phase in period, medical professionals are reviewing their real estate options which include remaining status quo, increasing tenant space to address a higher volume of patients as well as combining practices with other professionals.As a result, our business could be impacted by factors including (1) difficulty transitioning doctors to longer term leases, (2) difficulty raising rates, (3) increased challenges in re-leasing space and (4) difficulty transitioning tenants into larger spaces. Business Strategy We focus our business strategy on maximizing the intrinsic value per share through aligning our operating and investment strategy with our goal of executing on a liquidity event or series of liquidity events.This strategy involves a balance between managing our condemnation suit and managing our real estate portfolio.Our objectives are as follows: · actively managing our portfolio to improve our operating cash flow while simultaneously increasing the market values of the underlying operating properties; · actively pursuing the re-zoning effort of the Flowerfield property to maximize its value; · limiting our use of capital to that which preserves the market value of our real estate portfolio; · increasing our working capital without materially increasing our debt service requirements; · diligently managing the condemnation lawsuit; and 4 · Restructure our short term revolving line of credit (“Revolver”) to a long term mortgage to align the cash flows from capital improvements with related debt service costs. We believe these objectives will strengthen our business and enhance the value of our underlying real estate portfolio. Real Estate Gyrodyne owns a 68 acre site called Flowerfield, primarily zoned for light industry, which is located approximately 50 miles east of New York City on the north shore of Long Island in the hamlet of St. James, New York.Flowerfield's location also places it in hydrological zone VIII, one of the most liberal with respect to effluent discharge rates. The Company currently has 127,062 square feet of rentable space located on approximately 10 acres of developed property at Flowerfield. As of December 31, 2010, there were 45 tenants, comprising 53 leases which include 4 long term tenants under month to month commitments.The annual base rent based on the rates in effect as of December 2010 is$1,637,000 which included month to month annualized base rent of $242,000 on approximately 17,800 square feet.The occupancy rate is 81% as of December 31, 2010.The Flowerfield property is located in Smithtown Township. Environmental studies are in the process of being updated and numerous other studies including archeological, ecological, and traffic have been conducted in connection with development plans all with no significant adverse findings. The Company believes that it will not incur material costs in connection with compliance with environmental laws. During the years ended December 31, 2010 and December 31, 2009, the Company had no material expenses related to environmental issues.Associated with the new mortgage loan secured by the Flowerfield Industrial Park, the Company agreed with the bank to an escrow balance of $250,000.The escrow will be released to the Company following the pending environmental testing provided the results are satisfactory to the bank. In June 2007, the Company filed an application to develop a gated, age restricted community on the remaining Flowerfield property that includes 39 single-family homes, 60 townhouses and 210 condominiums.The residential mix and total number of residential units could change upon approval by local government agencies.Living space would range from 1,600 square feet for the smallest condominiums to 2,800 square feet for detached single-family homes. Amenities would include a clubhouse with recreation facilities, pedestrian and bicycle paths, and extensive landscaping.The application requires a change of zone of approximately 62.4 acres from "light industrial" (approx. 55.5 acres) and "residential" (approx. 6.9 acres) to "planned residential".The costs associated with the ownership and development of the property as of December 31, 2010 consisted of architectural and engineering costs, legal expenses, economic analysis, soil management and real estate taxes totaling approximately $1,483,000. The Company cannot predict the outcome of the application.The Company has an additional 5.2 acres bordering the Industrial park that is currently zoned residential and is not part of the application for planned residential. On June 27, 2007, the Company acquired ten buildings in the Port Jefferson Professional Park in Port Jefferson Station, New York. The buildings were acquired for an aggregate purchase price of $8,850,000 or $225 per square foot. The buildings, located at 1-6, 8, 9 and 11 Medical Drive and 5380 Nesconset Highway in Port Jefferson Station, are situated on 5.16 acres with 39,329 square feet of rentable space. As of December 31, 2010, there were 22 tenants, comprising 21 leases, and one long term tenant under a month to month agreement, together renting space with an annual base rent of approximately $992,000, based on the tenant base and rates in effect on December 2010. The occupancy rate was 97% as of December 31, 2010.The Company funded $5,551,191 of the purchase price by the assumption of the existing mortgage debt on the property and the remainder in cash after adjustments.The property qualified for the deferral treatment under Section 1033 of the Internal Revenue Code. On June 2, 2008, the Company acquired the Cortlandt Medical Center in Cortlandt Manor, New York. The property consists of five office buildings which are situated on 5.01 acres with 31,198 square feet of rentable space. The purchase price was $7 million or $231 per square foot.As of December 31, 2010, there were 13 tenants, comprising 14 leases, renting space with an annual base rent of approximately $979,000, based on the tenant base and rates in effect as of December 2010. The property was 100% occupied as of December 31, 2010.Of the $7 million purchase price for the property, the Company paid $1,750,000 in cash and received financing in the amount of $5,250,000.The property qualified for the deferral treatment under Section 1033 of the Internal Revenue Code. On August 29, 2008, the Company acquired a 1,600 square foot house located on 1.43 acres at 1987 Crompond Road, Cortlandt Manor New York.The purchase price was $305,000.The Company was able to take advantage of a distressed sale by the seller as the property is located directly across the street from the Hudson Valley Hospital and adjoins the Cortlandt Medical Center.The property is zoned for medical office and is potentially a future development site for the Cortlandt Medical Center which is 100% occupied. On March 31, 2009, the Company acquired the Fairfax Medical Center in Fairfax, Virginia.The property consists of two office buildings which are situated on 3.5 acres with 57,621 square feet of rentable space.The purchase price was $12,891,000 or $224 per square foot. As of December 31, 2010, there were 30 tenants, comprising 31 leases, renting space with an annual base rent of $1,451,000, based on the rates in effect as of December 2010. The occupancy rate as of December 31, 2010 was 91%, which included one signed 2010 tenant who took possession of additional space in March 2011.Of the $12,891,000 purchase price, the Company paid $4,891,000 in cash and received financing in the amount of $8,000,000.The property qualified for the deferral treatment under Section 1033 of the Internal Revenue Code and completed the tax-efficient reinvestment program of the $26.3 million Advance Payment received in connection with the condemnation of the 245 acres of the Flowerfield property. 5 On May 20, 2010, the Company acquired the building located at 1989 Crompond Road, Cortlandt Manor, New York.The property consists of approximately 2,500 square feet of rentable space on 1.6 acres.The purchase price for the property was approximately $720,000.This property is adjacent to the 1.43 acre property acquired by the Company in August 2008, and these two properties combined result in the Company owning approximately three acres directly in front of the Cortlandt Medical Center. The Company financed approximately 90% of the purchase price utilizing its then revolving credit facility.The property was 100% occupied as of December 31, 2010 by two tenants with a total annual base rent of $51,600. The Company had non-recurring acquisition fees of $15,396 which were expensed as incurred. Limited Partnership Investment in Callery-JudgeGrove, L.P. (the “Grove”) The Company’s initial participation in the Grove in 1965 through its wholly-owned taxable REIT subsidiary, Flowerfield Properties, Inc., represented a 20% limited partnership interest in the Grove. Based on four subsequent capitalraises, most recently in 2009, in each of which the Companychose not to participate, the Company’s share is now approximately 9.99%. InNovember2010, the Grove made an offering to its partners to invest additional funds in the partnership.The offering or capital call, had a minimum and maximum aggregate offering amount of $2 million and $3 million, respectively, and was due to expire on December 10, 2010.In November 2010, after careful deliberation, the Company informed the Grove that it would not participate in the offering.Subsequently, the Company was informed that the offering period would remain open until March 10, 2011.The Company’s non-participation in the offering was expected to dilute its ownership interest to 8.98% from 9.99%, depending on the amount raised in the offering.The Grove completed its offering which closed on March 10, 2011 with acapital raise of $2 million.The Company has not yet received the dilution impact or any other details following the close of the offering but estimates its new ownership interest will be reduced to 9.32% from 9.99%. The original limited partnership investment of $1.1 million, which was made in 1965, has since yielded distributions to Gyrodyne of approximately $5.5 million in the aggregate. Due to recurring losses of the Grove, the investment is carried on the books of the Company at $0 as a result of recording the Company’s pro-rata share of losses under the equity method of accounting.In fiscal 2000, when the Company’s share of losses equaled the carrying value of the investment, the Company, pursuant to the equity method of accounting , no longer recorded the Company’s share of losses.The Company does record the tax expense and deferred tax liability related to the Company’s limited partnership interest in the tax losses of the Grove.The 2010 tax expense and year ended 2010 deferred tax liability related to the Grove is $109,000 and $1,315,000, respectively. Tax Status The Company has qualified, and expects to continue to qualify in the current fiscal year, as a real estate investment trust (REIT) for federal and state income tax purposes under section 856(c)(1) of the Internal Revenue Code (the “Code”). As long as the Company qualifies for taxation as a REIT, it generally will not be subject to federal and state income tax. If the Company fails to qualify as a REIT in any taxable year, it will be subject to federal and state income tax on its taxable income at regular corporate rates. Unless entitled to relief under specific statutory provisions, the Company will also be disqualified for taxation as a REIT for the four taxable years following the year in which it loses its qualification. Even if the Company qualifies as a REIT, it may be subject to certain state and local taxes on its income and property and to federal income and excise taxes on its undistributed income.The Company received PLR-135927-10 (“PLR”) , a Private Letter Rulingdated March 1, 2011 addressing the tax impact to REIT status of the condemnation proceeds.The PLR ruling states the condemnation award will not be considered in determining whether the Company satisfies the REIT asset test under (i) Internal Revenue Code Section 856(c)(4) and (ii) under Section 856(c)(5)(J) the interest on the award and the reimbursement of costs derived from the claim will not be considered in determining whether the Company satisfies the REITgross income test under sections 856(c)(2) and 856(c)(3). 6 Competition The rental properties owned by the Company are located in St. James, Port Jefferson Station, and Cortlandt Manor, New York and Fairfax, Virginia.The Company competes in the leasing of medical, professional and general office space and engineering, manufacturing and warehouse space with a considerable number of other real estate companies, some of which may have greater marketing and financial resources than the Company.Principal factors of competition in the Company’s rental property business are:the quality of properties, leasing terms (including rent and other charges and allowances for tenant improvements), attractiveness and convenience of location, financial strength of its competitors, the quality and breadth of tenant services provided and reputation as an owner and operator of quality office properties in its relevant market.Additionally, the Company’s ability to compete depends upon, among other factors, trends in the national and local economies, investment alternatives, financial condition and operating results of current and prospective tenants, availability and cost of capital, construction and renovation costs, taxes, governmental regulations, legislation and population trends. In seeking new investment opportunities, the Company competes with other real estate investors, including pension funds, insurance companies, foreign investors, real estate partnerships, other public and private real estate investment trusts, private individuals and other domestic real estate companies, many of which have greater financial and other resources than the Company. With respect to properties presently owned or to be owned by the Company, it competes with other owners of like properties for tenants. Internal Growth and Effective Asset Management Tenant Relations and Lease Compliance – We strive to maintain strong contacts with our tenants in order to understand theircurrent and future real estate needs.We directly monitor each of our properties to ensure they are properly maintained and meet the needs of our tenants. Extending Lease Maturities - We seek to extend leases in advance of expirations to achieve high occupancy levels.Additionally, our renewal efforts focus on converting our tenants to longer term leases at each of our properties to achieve amultitenanted portfolio of balanced risk of rollover. Financing Strategy General – Our principal source of financing has been property specific debt to leverage specific acquisitions and for 2010 the utilization of the revolving line of credit (“Revolver”).The revolver was utilized to finance the 2010 acquisition of property in Cortlandt Manor New York, and support capital improvements and general working capital. Short Term Debt Deleveraging – During 2010, our primary financing focus was to convert or refinance our short term revolver into a long term debt facility to better match the cash flows generated from our long term real estate investments.In December 2010, the Company refinanced its revolver into a long term $4 million mortgage with a bank at a variable rate of prime plus 1% with afloor of 5%.The new facility matures January 2, 2031 with principal and interest payable monthly based on a 20 year amortization period. Equity Financing – Historically, the Company financed its operations utilizing cash on hand, cash flow from operations and property specific debt. The current economic uncertainty makes it challenging to negotiate debt at acceptable terms.Accordingly, we may need to raise capital through the equity markets as an alternative financing strategy.There can be no guarantee that we will be successful raising capital through the equity or debt markets. Environmental Matters In connection with the conduct of our business we may order a phase 1 environmental report and, when necessary, a phase 2 environmental report.Based on a review of such reports, and our ongoing review of each of our properties, as of the date of this report, we are not aware of any environmental condition with respect to any of the properties which we believe would be reasonably likely to have a material adverse effect on our financial condition and/or results of operations.There can be no assurance that (i) changes in law, (ii) the conduct of tenants, (iii) activities related to properties in the surrounding area , (iv) contamination through the water table due to the low elevation and immediate proximity of the industrial park to the Long Island Sound or (v) the discovery of environmental conditions the extent or severity of which were unknown, will not expose us to material liability in the future. The Company believes that each of its properties is in compliance, in all material respects, with federal, state and local regulations regarding hazardous waste and other environmental matters and is not aware of any environmental contamination at any of its properties that would require any material capital expenditure by the Company for the remediation thereof.No assurance can be given, however, that environmental regulations will not in the future have a materially adverse effect on the Company’s operations. In conjunction with the closing of the Company’s new mortgage on the Flowerfield Industrial Park, the Company agreed with the bank to a $250,000 escrow account which will be released to the Company following the pending environmental testing provided the results are satisfactory to the bank . 7 Insurance The Company carries comprehensive liability, property and umbrella insurance coverage which includes fire and business interruption insurance and covers all of its properties. The Company annually reviews its policies with regard to both risk management and the underlying premiums and believes the policy specifications, insurance limits and deductibles are appropriate given the relative risk of loss, the cost of the coverage and industry practice and, in the opinion of the Company’s management, all of its properties are adequately insured. Major Customers The three largest tenants as of December 31, 2010 consist of a state agency, another tenant in the industrial park and one medical tenant in our medical parks. For the year ended December 31, 2010, rental income from the three largest tenants represented 8%, 4% and 4% of total rental income. For the year ended December 31, 2009, rental income from the three largest tenants represented 6%, 4% and 3% of total rental income. The current economic challenges facing State and local budgets may impact 2 of the 3 largest tenants.Both of these tenants have multiple leases some of which are up for renewal during 2011.Both of these tenants have been long term tenants of the industrial park and the Company believes the leases will be renewed, however, there can be no assurance that those leases will renew for the same square footage, at favorable rates, if at all. Fiscal year 2010 Transaction Summary: The following summarizes our significant transactions and other activity during the year ended December 31, 2010. Acquisitions – On May 20, 2010, the Company closed on the purchase of the land and building located at 1989 Crompond Road, Cortlandt Manor, New York.The property consists of approximately 2,500 square feet of rentable space on 1.6 acres.The purchase price for the property was approximately $720,000. The purchase has resulted in the Company owning approximately three acres directly in front of the Cortlandt Medical Center. The Company financed approximately 90% of the purchase price utilizing its then revolving credit facility. Additional Debt Financing: On April 30, 2010, the Company refinanced its existing $1,750,000 line of credit with a new loan from Asia World Marketplace LLC (“AWM”). Paul Lamb, the Company’s Chairman, serves as the Managing Director of AWM.Additionally, AWM is a client of Lamb & Barnosky, LLP, which represented AWM in this transaction and was paid closing fees of $6,585 by the Company.Mr. Lamb is a partner in Lamb & Barnosky, LLP.As part of the refinancing, the Company executed and delivered to AWM an amended and restated note, the basic terms of which included a floating rate of interest equivalent to the prime rate plus 3.25% with a floor of 6.5% maturing on June 1, 2011.Collateral for the loan consisted of approximately 35.1 acres of the Flowerfield Industrial Park including the respective buildings and related rents. On December 29, 2010, the Company closed on a new term loan facility with a bank for $4 million.A portion of the proceeds was used to retire the outstanding line of credit with AWM of $1,750,000.The new loan has a maturity date of January 2, 2031 and a floating interest rate of prime + 100 basis points with afloor of 5%, to be adjusted once annually on its anniversary date.Lamb & Barnosky LLP represented AWM in connection with the new loan, and was paid closing fees of $2,045 by the Company.The Company agreed with the new lender to deposit $250,000 of the proceeds from the loan in an escrow account until the satisfactory completion of environmental testing and related receipt of a clearance certificate.The Company is not aware of any material environmental clean up costs that will be incurred to release the escrow. Leasing Activity New Leases and Renewals: Medical Parks – During 2010, we entered into eight new leases and lease expansions in our medical parks encompassing approximately 9,300 square feet and approximately $231,000 in annual rent.We also renewed 11 leases comprising approximately 21,000 square feet and $594,000 in annual revenues. Industrial Park – During 2010, we entered into seven new leases and lease expansions in the Flowerfield industrial park encompassing approximately 7,000 square feet and $83,000 in annual revenue.The Company’s industrial park continues to meet the growing demands of the market place as demonstrated by existing tenants who expanded their leased square footage by approximately 5,100 square feet and annual revenue of $52,000.Additionally, we entered into twenty renewals in the industrial park during 2010 comprising 23,393 square feet and annual revenues of $339,000. 8 Lease Terminations/Defaults - We aggressively negotiate renewals to ensure we maximize the revenue stream and market value of our properties.There were four lease terminations inclusive of defaults in our medical parks comprising approximately 5,000 square feet and $119,000 in annual revenues during 2010.Additionally, our industrial park experienced eight lease terminations inclusive of defaults comprising approximately 10,000 square feet and $140,000 of annual revenue. During 2010, the Company’s medical park portfolio experienced two defaults representing approximately 3,000 square feet and $78,000 of annual revenue, all of which was included in the terminations impact.The Company aggressively enforces the terms of the leases and has received judgment on one lease for approximately $53,000 reflecting the remaining lease obligation plus legal fees and is subject to interest until paid.The secondtermination occurred late in the fourth quarter and the Company is in the process of enforcing the lease obligation.The Company did not record the judgment in the financial statements from such defaults as its policy is to recognize revenue when it is both earned andtiming of payment is known. During 2010, the Company’s industrial park experienced one default representing approximately 3,500 square feet and $52,000 of annual revenue all of which was included in the terminations.The Company received a Stipulation of Settlement (“judgment”) on the former tenant reflecting the remaining unpaid balance of its lease obligation.In accordance with the policy stated above, the Company did not record the judgment in the financial statements from such defaults. Condemnation lawsuit – During 2009, the Company invested significant time and resources on expert witnesses, our legal team, and other consultants for the Company’s case for just compensation for the 245.5acres of its Flowerfield property in the Court of Claims of the State of New York, resulting in condemnation-related expenses of $1,307,184.The trial commenced on August 13, 2009 and concluded on August 18, 2009. The Company submitted its post trial memorandum of law prior to the court-imposed deadline of November 23, 2009. On June30, 2010, the Court of Claims announced its Decision in the Company’s case for just compensation for the 245.5acres of its Flowerfield property requiring the State to pay the Company an additional $98,685,000.UnderNew York’s eminent domain procedural law (the “EDPL”) and in the Decision issued by the Court of Claims, the Company is also entitled, pursuant to EDPL Section514, to statutory interest on the additional amount at a rate of ninepercent (9%) perannum from November2, 2005, the date of the taking, to the date of payment.Additionally,the Company submitted a motion under EDPL Section 701to the Court on September 4, 2010, seeking reimbursement of costs and expenses incurred by the Company, including attorneys’ fees and costs in the amount of $1,474,191,On October 7, 2010, the State submitted an Affirmation to the Court in partial opposition to the Company’s motion for reimbursement of costs and expenses, and on October 12, 2010, the Company filed its reply brief. The State had paid Gyrodyne $26,315,000 for the Property at the time of the taking, which the Company elected under EDPL, to treat as an advance payment which was received in March 2006, while it pursued its claim. On September 7, 2010, the State filed a Notice of Appeal to the Appellate Division of the Supreme Court, Second Department, from the judgment of the Court of Claims entered in favor of the Company for $125 million (including the $26.3 million advance payment) plus statutory interest through the date of payment.Under the Rules of Procedure of the Appellate Division, Second Department, an appellant is allowed up to six months from the date of its notice to appeal to perfect the appeal and file its brief.Therefore, barring an extension given to the State for cause, the State’s brief will be due no later than March 7, 2011.See “Subsequent Events”. The Company commenced this litigation in May 2006 and the trial was held from August13, 2009 to August18, 2009.Each side submitted to the Court an appraisal of the Property as of the November 2005 appropriation date.Gyrodyne’s appraiser valued the property at $125,000,000, based in part upon a separate zoning analysis report that Gyrodyne also filed with the Court which concluded that there was a high probability the property would have been rezoned from light industrial use to a planned residential development district.The State’s appraiser appraised the property at a fair market value of $22,450,000 based only upon the current light industrial zoning.In its decision, the Court agreed with the Company’s assertion that the State had improperly valued the property and misapplied the eminent domain law’s requirement that just compensation be determined based upon the highest and best use and the probability that such use could have been achieved.Applying this standard, the Court determined that there was a reasonable probability that the property would have been rezoned from light industrial use to a planned residential development district. The Company has not recorded any gain or loss provision or liability related to this litigation as of December 31, 2010 and December31, 2009, with the exception of accounts payable related to professional fees incurred. 9 Subsequent Events: Leasing Activity Subsequent to December 31, 2010 the Company did not sign any new leases or experience any terminations from existing tenants with the exception of a lease for rooftop space in Virginia. The Company’s lease with a cellular communication company comprising 49 square feet of rooftop space and approximately $18,600 in annual revenue was terminated by its tenant thereby triggering a contractual early termination fee equal to twelve months rent. Taxes The Company received PLR-135927-10 (“PLR”) , a Private Letter Rulingdated March 1, 2011 addressing the tax impact to REIT status of the condemnation proceeds.The PLR ruling states the condemnation claim will not be considered in determining whether the Company satisfies the REIT asset test under Internal Revenue Code Section 856(c)(4) and (i) under Section 856(c)(5)(J) the interest on the award and the reimbursement of costs derived from the claim will not be considered in determining whether the Company satisfies the REITgross income test under sections 856(c)(2) and 856(c)(3). The Company believes the ruling supports its long term ability to maintain its REIT status including the impact from the ultimate resolution of the condemnation case, the timing and amount of which cannot be determined at this time. Condemnation litigation – On February1, 2011, the Court of Claims entered a Decision and Order granting the Company’s motion for an additional allowance of $1,474,940.67 for actual and necessary costs, disbursements and expenses, including attorneys’ fees and expenses, incurred in its case for just compensation. On March 7, 2011, the State of New York filed a Brief with the Appellate Division of the Supreme Court, Second Department (the “Appellate Division”).The Brief perfects the State’s appeal from the Judgment of the Court of Claimsentered on August 17, 2010 in favor of the Company for an additional $98,685,000 plus statutory interest as well as the Court’sDecision and Orderentered on February 1, 2011 in favor of the Company for an additional $1,474,940.67 for fees and expenses. As a result, the amount of a final award and the timing of payment are unknown at this time.The Company will continue to pursue its rights vigorously, seeking payment in accordance with the Court’s decision and any further determinations. Other Employees -As of December 31, 2010 we had 12 employees, 9 of which are full time. Industry Segments: - We operate primarily in one segment, investment in multitenanted industrial and medical office buildings. Web Site – Our internet address is www.Gyrodyne.com.We make available, free of charge, on or through the Investor Relations section of our web site, Annual Reports on From 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K and any amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the SecuritiesExchange Act of 1934, as well as Proxy Statements, as soon as reasonably practicable following the providing of such material or electronic filing of such material with the U.S. Securities and Exchange Commission (“SEC”).Also available on our web site is our Audit Committee Charter, and our Code of Business Conduct and Ethics governing our directors, officers and employees.In addition, our web site includes any purchase or sale of securities by our officers, directors as well as any non-GAAP financial disclosures (defined by SEC’s Regulation G) that we may make public orally, or in writing. Our Investor Relations department can be contacted at One Flowerfield, St. James, New York11780, ATTN: Investor Relations or byTelephone: 631-584-5400. Principal Executive Offices – Our principal executive office is located at One Flowerfield, St James, New York 11780.Our telephone number is 631-584-5400. Item 2. Properties. The executive office of the Company is located at 1 Flowerfield, Suite 24, St. James, New York and consists of approximately 3,256 square feet. 10 Real Estate Investments The Company owns a 68 acre tract of land located in St. James on the north shore of Suffolk County, Long Island, New York. The property currently has 127,062 square feet of rental space and has 45 tenants. The Company also owns a professional office park which consists of ten buildings located in Port Jefferson Station on the north shore of Suffolk County, Long Island, New York. The property currently has 39,329 square feet of rental space and 22 tenants. In addition, the Company owns a medical office park which consists of six buildings (including the additional building purchased during 2010) located in Cortlandt Manor, New York. The property currently has 33,698 square feet of rental space and 15 tenants.On March 31, 2009, the Company expanded outside New York State with the acquisition of the Fairfax Medical Center, an attached two building medical park in Fairfax Virginia.The property consists of 57,621 square feet and has 30 tenants. The land at all locations is carried on the Company's balance sheet at cost in the amount of $5,697,483 while the buildings and improvements are carried at a depreciated cost of $27,820,951. The average age of the Flowerfield buildings is approximately 51 years while the Port Jefferson Station buildings have an average age of 37 years, the Cortlandt Manor buildings have an average age of 21 years and the average age of the Fairfax Virginia buildings is approximately 38 years.All facilities continually undergo maintenance repair cycles for roofs, paved areas, and building exteriors. The general condition of internal infrastructure, HVAC, electrical, and plumbing is considered average for facilities of this age. The grounds feature extensive landscaping, are neatly groomed and well maintained. There are four main buildings in the Flowerfield Industrial Park with rental unit sizes ranging from 66 to 12,980 square feet. Given the location and size of rental units, the Flowerfield Industrial Park attractstenants ranging in size from Stony Brook University and Stony Brook University Hospital to many smaller companies that are not dependent on extensive material or product handling.In the ten buildings located in Port Jefferson Station, the rental unit sizes range from 384 to 4,000 square feet. The size, location and configuration of the units are conducive to professional offices consisting primarily of medical and dental professionals. In the six buildings located in the Cortlandt Medical Center in Cortlandt Manor, the rental size units range from 1,123 to 4,358 square feet and are conducive to medical offices consisting primarily of medical professionals.In the two buildings located in Fairfax Medial Center in Fairfax County, Virginia, the rental size units range from 489 to 5,934 square feet and are conducive to medical offices consisting primarily of medical professionals. The Company currently maintains a $100 million dollar liability umbrella policy and has insured certain buildings and rent receipts predicated on an analysis of risk, exposure, and loss history. It is management's opinion that the premises are adequately insured. The following table sets forth certain information as of December 31, 2010 for each of the Company’s properties: Annual Number Of Base Tenants Who Rentable Annual Rent Number Occupy 10% Square Percent Base Per Leased Of Or More Of Property Feet Leased Rent SQ. FT. Tenants Rentable Sq. Ft. Flowerfield Industrial Park 81% $ $ 45 1 Port Jefferson Professional Park 97% $ $ 22 3 Cortlandt Medical Center 100% $ $ 15 3 Fairfax Medical Center 91% $ $ 30 1 All Locations 88% $ $ 0 11 The following table sets forth the Company’s scheduled lease expirations as of December 31, 2010 % of Gross Annual Number of Square Total Rental Revenues Leases Feet Annual Represented Fiscal Year End Expiring Expiring Rent By Such Leases 56 $ 38.63% 20 14.02% 12 10.43% 14 14.38% 9 6.03% Thereafter 11 16.51% The Company’s properties are located in the hamlet of St. James, Port Jefferson Station and Cortlandt Manor, New York and Fairfax, Virginia. The Company has filed an application for the zoning of approximately 62.4 acres in St. James to be changed from light industrial (approximately 55.5 acres) and residential (approximately 6.9 acres) to planned residential.The Company has an additional5.2 acres bordering the Industrial park that is currently zoned residential and is not part of the application for planned residential. Item 3. Legal Proceedings Gyrodyne Company of America, Inc. v. The State of New York The Company commenced this litigation in May 2006 against the State of New York in the Court of Claims of the State of NewYork for just compensation for the 245.5acres (the “Property”) of its Flowerfield property taken by the State of New York under eminent domain on November 2, 2005.The trial was held from August13, 2009 to August18, 2009.Each side submitted to the Court of Claims an appraisal of the Property as of the November 2005 appropriation date.Gyrodyne’s appraiser valued the Property at $125,000,000, based in part upon a separate zoning analysis report that Gyrodyne also filed with the Court of Claims which concluded that there was a high probability the Property would have been rezoned from light industrial use to a planned residential development district.The State’s appraiser appraised the Property at a fair market value of $22,450,000 based only upon the current light industrial zoning. On June30, 2010, the Court of Claims published its Decision requiring the State to pay the Company an additional $98,685,000 as just compensation for the Property.The State had paid the Company $26,315,000 for the Property at the time of the taking, which the Company elected under New York’s eminent domain law (the “EDPL”) to treat as an advance payment while it pursued its claim.Underthe EDPL and in the Decision issued by the Court of Claims, the Company is also entitled, subject to EDPL Section514, to statutory interest on the additional amount awarded at a rate of ninepercent (9%) perannum from November2, 2005, the date of the taking, to the date of payment.Additionally, the Company submitted a motion to the Court of Claims on September 4, 2010 under EDPL Section 701 seeking reimbursement of costs and expenses incurred by the Company, including attorneys’ fees and costs in the amount of $1,474,191.18. On September 7, 2010, the State filed a Notice of Appeal to the Appellate Division of the Supreme Court, Second Department (the “Second Department”), from the Judgment of the Court of Claims entered in favor of the Company for an additional $98,685,000 plus statutory interest through the date of payment.Under New York’s Civil Practice Law and Rules, an appellant is allowed up to six months from the date of its notice to appeal to perfect the appeal and file its brief. On October 7, 2010, the State submitted an Affirmation to the Court of Claims in partial opposition to the Company’s motion for reimbursement of costs and expenses, and on October 12, 2010, the Company filed its reply brief. On February1, 2011, the Court of Claims entered a Decision and Order granting the Company’s motion for an additional allowance of $1,474,940.67 for actual and necessary costs, disbursements and expenses, including attorneys’ fees and expenses, incurred in its case for just compensation. On March 7, 2011, the State of New York filed a Brief with the Appellate Division of the Supreme Court, Second Department.The Brief perfects the State’s appeal from the Judgment of the Court of Claimsentered on August 17, 2010 in favor of the Company for an additional $98,685,000 plus statutory interest as well as theCourt's Decision and Orderentered on February 1, 2011 in favor of the Company for an additional $1,474,940.67 for fees and expenses. 12 As a result, the amount of a final award and the timing of payment are unknown at this time.The Company will continue to pursue its rights vigorously, seeking payment in accordance with the decision of the Court of Claims and any further determinations. The Company has not recorded any gain or loss provision or liability related to this litigation at December 31, 2010 and December31, 2009, with the exception of accounts payable related to professional fees incurred. In addition, in the normal course of business, the Company is a party to various legal proceedings.After reviewing all actions and proceedings pending against or involving the Company, management considers the aggregate loss, if any, will not be material to the Company’s financial statements. Item 4. [Removed and Reserved] PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. (a)Market information The Company's Common Stock, $1 par value (symbol: "GYRO") is traded in the NASDAQ Small-Cap Market. Since June 10, 1948, the NASDAQ Small-Cap Market has been the principal market in which the Company’s stock is publicly traded. Set forth below are the high and low sales prices for the Company’s stock for each full quarter within the two most recent fiscal years: Quarter Ended Fiscal 2009 Low High March 31, 2009 $ $ June 30, 2009 $ $ September 30, 2009 $ $ December 31, 2009 $ $ Quarter Ended Fiscal 2010 Low High March 31, 2010 $ $ June 30, 2010 $ $ September 30, 2010 $ $ December 31, 2010 $ $ (b)Approximate number of equity security holders, including shares held in street name by brokers. Number of Holders of Record Title of Class as of March 26, 2011 Common Stock, $1.00 Par Value (c) There were no cash dividends declared on the Company’s Common Stock during the years ended December 31, 2010 and 2009. (d) Equity Compensation Plan Information. As of December 31, 2010, there were no equity compensation plans under which securities of the Company were authorized for issuance. 13 Item 6. Selected Financial Data Statement of Operations Data Total gross revenues $ Total rental expenses Condemnation costs Mortgage interest expense - Federal tax provision (benefit) Net income (loss) Balance Sheet Data Real estate operating assets, net $ Land held for development Total assets Mortgages including interest rate swap - Cash distribution paid - Total equity Other Data Funds from operations (1) $ ) $ ) $ ) $ ) $ ) Cash flows provided by (used in): operating activities ) investing activities ) financing activities ) Net increase (decrease) in cash and cash equivalents ) ) Medical property Rentable square footage - Occupancy Rate 95
